Citation Nr: 1631570	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1954 to November 1957.  

These matters come to the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Although the Veteran did not file a formal notice of disagreement (NOD) as to the July 2009 RO decision, he did request reconsideration and submitted new and material evidence consisting of private treatment records within one year of the July 2009 RO decision.  As such, the July 2009 RO decision did not become final and has been properly identified as the decision on appeal.  See 38 C.F.R. § 3.156(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Specifically, the Veteran must be afforded an additional, adequate VA examination which properly considers the relevant evidence of record.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The October 2011 VA audiology examination diagnosed the Veteran with bilateral hearing loss and tinnitus; however, the examiner rendered a negative nexus opinion regarding his claimed hearing loss and tinnitus.  Notably, the examiner appears to have based his negative nexus opinion regarding the Veteran's current bilateral hearing loss on a lack of documented in-service hearing loss.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (CAVC) held that hearing acuity within normal limits on separation does not preclude service connection for a current hearing loss disability.  Therefore, the VA examiner's opinion that the Veteran's current hearing loss disability is unrelated to his military service due to a lack of evidence of a hearing loss disability in service, based upon normal hearing examinations upon service enlistment and service discharge, is inadequate to decide the Veteran's claim.  Thus, the Veteran's claim must be remanded in order to comply with the holding of Hensley.  See id.; Barr, 21 Vet. App. at 312.  

Additionally, private treatment records from May 2010 document a positive nexus opinion, rendered following a review of the Veteran's service history, that at least some of the Veteran's current hearing loss and tinnitus are just as likely as not the result of his exposure to hazardous noise while in the service.  

Finally, the Veteran has consistently reported that his hearing loss and tinnitus started during active service, due to his exposure to noise related to his military occupational specialty (MOS) as a radio/telegraph operator and with various firearms training.  He has also stated that he misunderstood the VA examiner's questions regarding tinnitus; therefore, despite his October 2011 report of tinnitus for approximately one year, he has reported that he actually experienced tinnitus during and since active service.   Therefore, upon remand, the VA examiner should also consider the Veteran's lay statements and reconcile them with the other evidence of record before rendering the requested opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the VA examiner who provided the October 2011 VA audiology examination.  If the October 2011 VA examiner is unavailable, an equally qualified examiner may be substituted.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including current audiometric testing if deemed necessary, and all findings must be reported in detail.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss is etiologically related to his active service.  

In doing so, the examiner must consider and comment upon the Veteran's lay statements regarding his in-service noise exposure related to his military occupational specialty (MOS) as a radio/telegraph operator and with various firearms training.  

Furthermore, in rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.  

Finally, the examiner also must consider, comment upon, and reconcile if necessary, the May 2010 private nexus opinion.  

2.  Review the resulting opinion to ensure its adequacy, including its compliance with the above holding of Hensley, supra.  If the opinion is inadequate for any reason, the case must be returned to the VA examiner for corrective action.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matters to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




